NON-FINAL OFFICE ACTION
I.  Introduction
A)	Patent Undergoing Reissue
This Office Action addresses reissue of U.S. Patent No. 7,602,777 (“777 Patent” or “Patent Under Reissue”), issued on October 13, 2009.  The 777 Patent was titled, “CASCADED CONNECTION MATRICES IN A DISTRIBUTED CROSS-CONNECTION SYSTEM.” 
The 777 Patent is based upon U.S. Application No. 11/016,197 (“197 Application” or “Base Application”), filed December 17, 2004. 
The Examiner finds that the effective filing date of this reissue application is the filling date of the 197 Application of December 17, 2004.
See subsequent sections for evaluation of the effective filing date.

B)	Relevant Background  
1.	Application for Reissue: Application for this reissue of the 777 Patent was filed March 09, 2020. The application was assigned application number 16/813,638 ("638 Application” or “instant reissue application”). Patented claims 1-22 were cancelled and new claims 23-29 were filed. The 638 Application included, among other things, claims (“March 2020 Claims”), remarks (“March 2020 Remarks”), three PTO/AIA /07 substitutes statements in lieu of an oath or declaration, one for each named inventor (collectively, “March 2020 Reissue Declaration”), consent of assignee (“March 2020 Consent of Assignee”), showing of ownership (“March 2020 Assignee Showing of Ownership”), and an amendment to the specification (“March 2020 Specification”). 

II. Status of Claims
A)	Claims Addressed in this Proceeding.
Patented Claims: Claims 1-22 were the patented claims (“Patented Claims”). 
New Claims: Claims 23-29 were added in this instant reissue application (“New Claims”). 
Cancelled Claims: Patented claims 1-22 were cancelled by this instant reissue application (“Cancelled Claims”). 
Pending Claims: Claims 23-29 are therefore pending (“Pending Claims”).   

B)	Claims Status Resulting From This Action. 
As a result of this Office Action, claims 23-29 stand as follows: 
1.	Claims 23-29: Rejected under § 251.
2.	Claims 23-29: Rejected under § 112 ¶ 1
3.	Claims 23-29: Rejected under § 112 ¶ 2
4.	Claims 23-29: Rejected under § 103(a).
	5.	Claims 23-29: Non Statutory Double Patenting.




III. Continuations and Priority
A)	Priority and Effective Filing Date
The Examiner finds that this application is a reissue of U.S. Patent No. 7,602,777 issued on Oct. 13, 2009 from U.S. Patent Application No. 11/016,197 (base application), filed on Dec. 17, 2004. The Examiner finds that the base application did not claim any domestic or foreign priority.   Accordingly, the effective filing date for this instant reissue application is December 17, 2004. 

B)	Related Reissue Applications
	This instant reissue application is a continuing reissue application of reissue application 14/527,663, filed October 29, 2014, now U.S. Patent RE47959, which is a divisional reissue of reissue application 13/273,182, filed October 13, 2011, now U.S. Patent RE45248.   

IV. Pre AIA  FITF Provisions
	Because file record indicates an effective filing date of December 17, 2004 prior to the AIA  first inventor to file date of March 16, 2013, the present application is being examined under the pre-AIA  first invent to file (FITF) provisions. 

V. Acknowledgments 
1.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent term has not expired. Additionally, the Examiner finds that the file record indicates that the 3.5 year, 7.5 year, and 11.5 year maintenance fees have posted.  
2.	Gazette Notice: A notice of this instant application was published in the USPTO official gazette on May 12, 2020. 
3.	Notice of Multiple Reissues:  The amendment to the specification, March 2020 Specification, giving notice of the related reissues applications noted above, is acknowledged as satisfying MPEP § 202 for making the notation and complies with 37 CFR §§§ 1.173, 1.177(a), 1.78 in content, form and marking.     
4.	 Broadening: Based upon review of the substitute statement in Lieu of an Oath or Declaration, PTO/AIA /07, filed March 09, 2020 the Examiner finds that this instant reissue application is a broadening reissue application. 
5.	Diligence:  This instant reissue application is a continuing reissue application of U.S. 14/527,663 that is continued from U.S. 13/273,182 filed within two years of issue of the 777 Patent. Accordingly, this application is eligible to broaden the claims. See MPEP §§§ 1402, 1403 and 1412.03.   
6.	Litigation: Based upon review the image file wrapper the Examiner finds that the 777 Patent is not involved in litigation.  
7.	 Concurrent/Related Post Grant Proceedings: Based upon review of the image file wrapper the Examiner finds that the 777 Patent is not currently involved in any co-pending post grant proceedings. 
8.	 Information Disclosure Statement: The information disclosure statements filed March 13, 2020 and May 08, 2020 have been considered and placed of record in the file. 


VI. Terms Applied
PHOSITA -	A Person Having Ordinary Skill in the Art
BRI -	Broadest Reasonable Interpretation
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” MPEP § 1412.02 I.

VII. Statutes Applied In This Action
A)	§ 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


B)	§ 103(a)

The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



C)	§ 251
The following is a quotation of 35 U.S.C. § 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 
(b) MULTIPLE REISSUED PATENTS.— The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
(c) APPLICABILITY OF THIS TITLE.— The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent. specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

VIII. Objection - Inventor Declaration
The March 2020 Reissue Declaration is objected to as not complying with 37 CFR § 1.175: The issues are as follows:
(1)	This instant reissue application seeks to broaden the claims and the March 2020 Reissue Declaration is a copy of the reissue oath or declaration filed in parent reissue 14/527,663. Accordingly the March 2020 Reissue Declaration does not identify an error corrected in this instant reissue application. See MPEP § 1414 II (D) (1).  
(2)	This instant reissue application seeks to broaden the claims and the March 2020 Reissue Declaration does not identify a claim to be broadened. 37 CFR § 1.175 (b). 
(3)	Based upon review of the March 2020 Remarks as compared to the error statement in the March 2020 Reissue Declaration, this instant reissue application seeks to correct the same error as the parent reissue 14/527,663.  However, the Examiner has reviewed the image file wrapper, including the March 2020 Remarks, and finds that this instant reissue application does not included a statement explaining compliance with 37 CFR § 1.175(f)(2) that explains how the error indicated in the declaration is being corrected in a different way than the parent application. MPEP § 1414 II (D) (1).
To overcome the above objection the Applicant is required to submit a new error statement, either in the remarks of the next action, or in a new declaration.  And, if the same error is being corrected in this instant reissue application, provide a statement of how the error is being corrected in a different way to show compliance with 37 CFR 1.175(f)(2). See MPEP § 1414 II (D) (1), for more details.   


IX. Consent of Assignee
The Examiner finds that the March 2020 Consent of Assignee complies with MPEP §§§ 324, 325, 1410.02 and 37 CFR § 1.172. In this regard, the Examiner finds that, among other things, (1) the consent form is a PTO/AIA /53 with all appropriate boxes filled, and (2) the form is signed the by the same person signing the March 2020 Power of attorney with an affirmation above the name and thus the apparent authority to sign by See MPEP § 324 V.  
Accordingly the March  2020 Consent of Assignee complies with MPEP § 1410.02 and 37 CFR § 1.172.

X. Assignee Showing of Ownership
The March 2020 Assignee Showing of Ownership complies with MPEP §1410.02 and 37 CFR §§ 1.172, 3.73 (c) (1). In this regard, the Examiner finds that the form is a PTO/AIA /96 with all fields corrected filled in and the indicated reel/frame numbers showing the chain of title match that of the 777 Patent USPTO records. Additionally, the form is signed by the Applicants attorney of record.   
Accordingly the March  2020 Assignee Showing of Ownership complies with MPEP §1410.02 and 37 CFR §§1.172, 3.73 (c) (1).

XI. Evaluation of Restriction
The Examiner concludes that are no restriction related issues regarding the claims. For support the Examiner notes: 
A)	All of new claims 23-29 are generally directed to the same invention. Additionally the patented claims have been cancelled.  Accordingly there is no issue requiring a restriction to original presentation or restriction between sets of the new claims. See MPEP § 1450.  
B)	The Examiner finds no restriction requirements were made in the prosecution of the Original Application. Accordingly there is no issue with new claims 23-29 being directed to a non-elected invention from a restriction in the prosecution. See MPEP §§ 1402; 1412.01 I.    
Because claims 23-29 are directed to essentially the same invention as the patented claims and there is no non-elected inventions in the prosecution history, there are no issues at this juncture with the claims in this instant reissue application related to restriction. 

XII. Claim Rejections – 35 U.S.C. § 251 
A)	Declaration
Claims 23-29 are rejected under 35 U.S.C. § 251 as being based upon an oath/declaration that does not identify and error being corrected by this application. The nature of the defect in the declarations is set forth in the discussion above.

B)	Evaluation of Recapture
The Examiner finds that claims 23-29 of this instant reissue application do not violate § 251 in attempting to recapture subject matter surrendered during the original prosecution. For support the Examiner has evaluated claims 23-29 of this instant reissue application and finds that they broaden the originally patented invention by claiming an overlooked aspect of the invention that was disclosed but never covered by a claim (e.g. generic claim) in the original application prosecution at any point during the prosecution of the 777 Patent. For example the originally filed, prosecuted, and patented claims of the 777 Patent were directed to a multiple order cross connect. That invention is shown in the 777 Patent Figure 4. The claims of this instant reissue application are directed to a network component, comprising the Engine 525 Figure 5, program 530, and storage unit 515 for monitoring health of the network. The inventions while related because they are both part of a data communication system are distinct in that the originally patented invention, e.g. figure 4, is directed solely to the layered cross connects, while claims 23-29 of this instant reissue application are directed solely to detecting faults in the system, by the devices in Figure 5 that and provisions health maps to the cross connects of Figure 4. 
Accordingly, claims 23-29 while directed to a related invention are directed to a distinct invention, that was never originally claimed, prosecuted, and patented as the 777 Patent. 
Because claims 23-29 are directed to a distinct invention disclosed but never claimed, prosecuted, or patented, claims 23-29 are directed to an overlooked aspect. Because claims 23-29 are directed to an overlooked aspect, by definition they are unrelated to any subject matter surrendered during the original prosecution of the 777 Patent and thus do not attempt to recapture surrendered subject matter.   

XIII. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After a careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions (either express or implied) in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision, the Examiner concludes that Applicant is not his or her own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Engine: “The portion of a program that determines how the program manages and manipulates data. Rarely, engine is also used to refer to a microprocessor.” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994. 2
2.	Component:  “1. A discrete part of a larger system or structure. 2. An individual modular software routine that has been compiled and dynamically linked, and is ready to use with other components or programs.” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.

3.	Microprocessor:  “A central processing unit (CPU) on a single chip. Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
4.	Processor:  "The part of a computer system that operates on data – called also a central processing unit." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
5.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
6.	Storage: “In computing terms, any physical device in or on which computer information can be kept. A microcomputer has two main types of storage. Its Random Access Memory (RAM) represents temporary storage that the microprocessor uses for programs, work in progress and various internal work-control information . . . A computer has other types of storage as well. Its read-only memory (ROM) . . . ” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
7.	Unit: "a piece or complex of apparatus serving to perform one particular function" Merriam - Webster's Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., 1994.

C)	§ 112 ¶ 6
A second exception is when a claimed phrase is interpreted in accordance with § 112 ¶ 6. See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I)	The Examiner finds that the following phrases, from claim 23-29 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP § 2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 

“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” 

-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1: “channel health storage unit configured to receive, from a data flow in a transport system, health codes identifying health conditions of a plurality of transport channels in the transport system,” as recited in claim 23 lines 2-4. 

Functional Phrase #2: “micro engine coupled with the channel health storage unit to identify, based on health code, a failed connection and at least one healthy channel, make a protection switch decision, and communicate a re-provisioning of a connection map to a cross connect matrix of the transport system to repair the failed connection,” as recited in claim 23 lines 5-8.3

Functional Phrase #3: “networking component . . . configured to apply a filter to the health codes to prevent erroneous health codes from causing undesired protection switches to occur,” as recited in claim 26 lines 1-3.

Functional Phrase #4: “micro engine is configured to accept a health code for processing after a count of consecutive frames having the health code is reached,” as recited in claim 28 lines 1-3.

a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrase #1 - #4 do not use the phrase “means for.” Therefore the issue arising under Invocation Prong (A) then becomes whether or not Functional Phrases #1 - #4 including the claimed “channel health storage unit [performing the claimed functions],” “micro engine [performing the claimed functions],” and “network component [performing the claimed functions],”  is a generic placeholder for “means.”
First, within the claimed “channel health storage unit,” “micro engine,” and “network component,” phrases, (and construing the claim according to the required precepts of English grammar), ‘unit,’ ‘engine,’ and ‘component’ are nouns while ‘Channel Health Storage,’ ‘micro,’ and ‘network’ is are adjectives modifying ‘unit,’ ‘engine,’ and ‘component,’ respectively.   Moreover and based upon a review of the entire Functional Phrase #1 - #4 the only structural noun4 in the entire Functional Phrases #1 - #4 are ‘unit,’ ‘engine,’ and ‘component.’  In other words, although there may be other nouns within the phrase (e.g. “data flow,” in Functional Phrase #1), these other nouns within Functional Phrase #1 - #4 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘unit,’ ‘engine,’ and ‘component.’
Second, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the terms ‘unit,’ ‘engine,’ and ‘component’ (alone) denotes sufficient structure to perform the claimed function. The best the Examiner can determine from reviewing the 777 Patent specification is that the terms refer to a general network devices with processors, a processor, or a software subroutines (777 Patent, ~ C1:L12-27, C8:L4-18, C11:L53-67, and Figure 5.).  However the Examiner finds that a PHOSITA understands that a general network devices with processors, a processor, or a software subroutines (by itself), cannot perform the entire claim function. Other structural elements are needed.  
Third, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the terms ‘unit,’ ‘engine,’ and ‘component’ (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  The best the examiner can find is that a ‘unit’ and ‘component’ refer to general pieces of a system and an engine refers to a general processor,  See “Section (B), titled “sources for broadest reasonable interpretation,” above.  However a PHOSITA understands that a general piece of a system or general processor (alone) cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art for evidence that the term ‘unit,’ ‘engine,’ and ‘component’ (alone) are art-recognized terms denoting structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that terms ‘unit,’ ‘engine,’ and ‘component.’ (alone) have an art-recognized structure to perform the claimed function. For example, Ellebracht et al. U.S. 5,757,776, ~ C12:L38-57 and C15:L13-42 describes the units and components and engines of a data communication system as general processing type devices such as application specific integrated circuits (ASIC), requiring special programming to perform particular tasks. Accordingly, not devices known in the art to perform the functions of Functional Phrases #1 - #4. Accordingly, a PHOSITA understands that general processing type devices such as application specific integrated circuits (ASIC) (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the phrases ‘unit,’ ‘engine,’ and ‘component.’ as set forth in Functional Phrase #1 - #4 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because ‘unit,’ ‘engine,’ and ‘component’ Are merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1 - #4, meets invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claim, the Examiner finds that the functions associated with Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, and Functional Phrase #4 are as follows:  

Functional of Functional Phrase #1: “receive, from a data flow in a transport system, health codes identifying health conditions of a plurality of transport channels in the transport system.” 

Functional of Functional Phrase #2: “identify, based on health code, a failed connection and at least one healthy channel, make a protection switch decision, and communicate a re-provisioning of a connection map to a cross connect matrix of the transport system to repair the failed connection.”

Functional of Functional Phrase #3: “apply a filter to the health codes to prevent erroneous health codes from causing undesired protection switches to occur.”

Functional of Functional Phrase #4: “accept a health code for processing after a count of consecutive frames having the health code is reached.”

Because Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, and Functional Phrase #4 include the function expressly noted above, the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, and Functional Phrase #4 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within the functional phrases will have their ordinary and accustomed meaning.

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1 - #4 the Examiner finds that Functional Phrase #1 - #4 do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.   In fact, the Examiner finds that Functional Phrase #1 - #4 recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #1 - #4 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 - #4 meets invocation Prong (C).
Because Functional Phrase #1 - #4 meets the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1 - #4 invokes § 112 ¶ 6.

d)	Corresponding Structure
Based upon a review of the original disclosure, the Examiner finds the corresponding structure for Functional Phrase #1 - #4 are interpreted as follows. 
1.	Functional Phrase #1:  The Examiner has reviewed the disclosure and finds insufficient evidence that the disclosure clearly links a corresponding structure to the function of Functional Phrase #1. For example, Functional Phrase #1 requires a storage unit and the Function of Functional Phrase #1 requires, inter alia: receive from a data flow . . . health codes. The Examiner finds insufficient evidence of a storage unit in the disclosure that has such functions. The best the Examiner can find is that the disclosure shows box 515 figure 5A and the 777 Patent, ~ C7:L62-67, C8:L 1-3, and C9:L54-67, essentially repeating the claimed function.  However, the Examiner finds insufficient evidence of any structure that does the function. 
For purposes of compact prosecution the Examiner will interpret Functional Phrase #1 as some type of known storage, such as RAM or ROM. 
2.	Functional Phrase #2: A processor 525 Figure 5, programmed with algorithm steps 602, 603, and 604, Figure 6 (See 777 Patent, ~ C8:L4-17, and C9:L54-67.).
3.	Functional Phrase #3 and Functional Phrase #4:  The Examiner has reviewed the disclosure and finds insufficient evidence that the disclosure clearly links a corresponding structure to the function of Functional Phrase #3 and Functional Phrase #4.  For example, the claim language, i.e.  Functional Phrase #3 and Functional Phrase #4, requires a ‘network component’ to perform the function. However Functional Phrases # 3 and #4 are in claims 26 and 28 that depend from claim 23. As noted above, claims 23 has Functional Phrase #2 with corresponding structure of the processor 525 Figure 5 analyzing the health codes.  The discloser only describes that same processor 525 Figure 5, performing the functions of Functional Phrases #3 and #4 (See 777 Patent C8:L18-33.). Accordingly, based upon Functional Phrase #2 above, there is insufficient evidence that the disclosure clearly links a corresponding structure to Functional Phrases #3 and #4.  
 
D)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

-	MPEP § 2181 II. B.


E)	Overcoming Invocation of § 112 ¶ 6
If Applicant does not intend to have a particular claimed phrase invoke § 112 ¶ 6, Applicant may:
(1) amend the claim so that it will clearly not invoke § 112 ¶ 6, or 
(2) present a sufficient showing that for a given functional phrase, the claim itself recites sufficient structure for performing the entire claimed function.
For more information, see MPEP §§ 2173; 2181 et seq.

F)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above that except for the term “non control information,” the Applicant is not his own lexicographer and for functional phrases that invoke § 112 ¶ 6, those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke § 112 ¶ 6 will be given the broadest reasonable interpretation standard since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 I.  
Finally, the Examiner respectfully reminds Applicant that it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01 II.  For more information, see MPEP §§ 2173; 2181 et seq.

XIV - Claim Rejections - 35 USC § 112
A)	Claims 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.	Regarding claims 23, 26 and 27: As noted above, claims 23, 26, and 27 include Functional Phrase #1, Functional Phrase #3 and Functional Phrase #4, respectively, that invoke § 112 ¶ 6. Additionally the Examiner finds insufficient evidence that the written description sufficiently links a corresponding structure to Functional Phrase #1, Functional Phrase #3 and Functional Phrase #4. Because the written description fails to sufficiently links a corresponding structure to the claim elements of Functional Phrase #1, Functional Phrase #3 and Functional Phrase #4, claims 23, 26, and 27 are rejected under § 112 ¶ 1 for failing to satisfy the written description requirement. See MPEP § 2181 II. A. for a discussion of this topic. 
2.	Regarding claims 24, 25, 28 and 29:  Claims 24, 25, 28, and 29 depend directly or indirectly from claim 23 rejected above under § 112 ¶ 1. Accordingly, claims 24, 25, 28 and 29 stand rejected under § 112 ¶ 1 based upon dependency. 

B)	Claims 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Regarding claims 23, 26, and 28: Claims 23, 26, and 28 includes “Functional Phrase #1” “Functional Phrase #3,” and “Functional Phrase #4” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. Because the written description fails to clearly link a structure to the function a PHOSITA cannot reasonably determine the meets and bounds of “Functional Phrase #1” “Functional Phrase #3,” and “Functional Phrase #4” and therefore claims 23, 26 and 28.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
2.	Regarding claim 23: As noted above, claim 23 includes Functional Phrase #2 that includes the structural terms “micro engine” and “channel health storage unit” followed by the Function of Functional Phrase #2, i.e. “ identify, based on health code, a failed connection and at least one healthy channel, make a protection switch decision, and communicate a re-provisioning of a connection map to a cross connect matrix of the transport system to repair the failed connection,” (“Function of Functional Phrase #2”), as recited in claim 23 lines 5-8.  It is unclear of which structural term “micro engine” or “channel health storage unit” the Function of Functional Phrase #2 is associated. Because it is unclear of which structural term the Function of Functional Phrase #2 is associated, a PHOSITA cannot reasonably determine with certainty what structure Functional Phrase #2 is meant to define and thus the scope of claim 23. Because a PHOSITA cannot reasonably determine the scope of Functional Phrase #2, claim 23 is indefinite and rejected under § 112 ¶ 2.5   
3.	Regarding claim 23: Claim 23 recites in the preamble “A network component.” From this evidence a PHOSITA could reasonably determine that claims 23 is directed to the subcombination of a network component alone. Claim 23 further recites in lines 7-8 “communicate a re-provisioning of a connection map to a cross connect matrix . . .” Claim 25 depends from claim 23 and recites “where the network component is not part of the cross connect matrix.”  From this evidence a PHOSITA could reasonably determine that claim 23 is referring a “network component” in combination with a “cross connect matrix.” Based upon the evidence above the Examiner finds that a PHOSITA reading claim 23, alone or in context of claim 25, would not know if claim 23 covers in scope the subcombination or the combination. Because a PHOSITA cannot reasonably determine if claim 23 covers in scope the subcombination or combination claim 23 rejected under 112 ¶ 2 as indefinite. 
4.	Regarding claim 25: Claim 25 depends on claim 23 and is rejected under 112 ¶ 2 based upon the same reasoning discussed directly above.  
5.	Regarding claims 26:  Claim 26 recites the function of “ further configured to apply a filter to the health codes to prevent erroneous health codes,” as in claim 26 lines 1-2.  Claim 26 depends from claim 23.  Claim 23 is a product claim defined by structures. It is unclear of what structure claim 26 is meant to refer or further define. For example, claim 26 recites “further configured,” in line 1. However, claim 23 does not recite that the network component is configured for anything.  Because claim 26 depends on claim 23 and recites “a network component further configured,” however, claim 23 does not recite the network component is configured, it is unclear of what structure the function is referring and/or meant to define. Because it is unclear of what structure claims 26 is meant to refer or further define a PHOSITA cannot determine the meets and bounds of the claim, and therefore claim 26 is rejected as indefinite.  
6.	Regarding claim 27: Claim 27 depends from claim 26 and is indefinite based upon dependency.  
7.	Regarding claim 29: Claim 29 refers to claim 23. Claim 23 recites in the preamble “A network component.” From this evidence a PHOSITA could reasonably determine that claim 23 and claim 29 are directed to the subcombination of a network component alone. Claim 29 further recites “a repairing element responsible for re-provisioning the failed connection is distally located from the networking component.” From this evidence a PHOSITA could reasonably determine that claim 29 is referring a “network component” in combination with a “repairing element.” Because a PHOSITA reading claim 29 would not know if claim 29 is referring to the subcombination or the combination, a PHOSITA cannot reasonably determine the scope of claim 29. Because a PHOSITA cannot reasonably determine the scope of claim 29 claims 29 is rejected as indefinite under 112 ¶ 2.
8.	Regarding claim 24: Claim 24 depends from claim 23 and is indefinite based upon dependency.  

XV – Compact Prosecution
   The Examiners find that because claims 23-29 are indefinite under § 112 ¶ 2, as outlined above, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible in the following art rejections.

XVI - Claim Rejections - 35 USC § 103
A)	Claims 23, 24, 25 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soumiya et al. (US 2005/0122908) in view of Coan et al. (US 5,093,824).
1.	Regarding claim 23: Soumiya discloses a networking component (See control nodes 31-46, Figure 2 below, and Control Node, Figure 3, reprinted below). 
                
    PNG
    media_image1.png
    249
    489
    media_image1.png
    Greyscale

Soumiya (US 2005/0122908), FIG. 2

                 
    PNG
    media_image2.png
    338
    487
    media_image2.png
    Greyscale

Soumiya (US 2005/0122908), FIG 3. 
Soumiya discloses a channel health storage unite configured (52, 56, Figure 3 above) to receive, from a data flow in a transport system, health codes identifying health conditions of a plurality of transport channels in the transport system (See Interpretation for FP#1 above, requiring a storage device such as RAM or ROM. Reading upon Soumiya Par [0059] [0062] [0063] discusses the memory unit 56, Figure 5 above receiving and storing health codes.).  Soumiya discloses a micro engine coupled with the channel heal code storage unit to identify, based on the stored health code, a failed connection and at least one healthy channel, make a protection switch decision (See corresponding structure for Functional Phrase #2 above that requires a processor performing the steps in Figure 6 of the 777 Patent. The Examiner find that this claim element cover steps 602 and 603 of Figure 6 of the 777 Patent, thereby  Covering in scope or reading upon Soumiya at Figure 13 below, and Par [0064], [0089], [0091] and Par [0098]. see also Par [0103] to [0105]. Soumiya  is discussing a control node with processor, memory and algorithm, that detects and analyzes a failure message, detects a failure type, decides on a change of cross connects thus a remapping of the cross connects. Thus at least steps 602 and 603 of the algorithm for the corresponding structure for FP#2). 

                
    PNG
    media_image3.png
    75
    486
    media_image3.png
    Greyscale

Soumiya (US 2005/0122908), FIG 13 B. 

a)	Soumiya does not expressly disclose and communicate a re-provisioning of a connection map to a cross connect matrix of the transport system to repair the failed connection. 
	b)	In related art, Coan is teaching a data communication system with reconfigurable cross connects (Abstract). Coan teaches and communicate a re-provisioning of a connection map to a cross connect matrix of the transport system to repair the failed connection (See corresponding structure for Functional Phrase #2, requiring a last step 603 of sending the provisioning maps. Covering in scope or reading upon Coan at abstract, C6:L27-35 and C13:L3-15 where Coan discloses sending connection tables to the cross connects, thus a connection map). 
c)	Teaching-Suggestion-Motivation - A person of ordinary skill in the art would have been motivated to add to Soumiya an algorithm step of transmit the connection tables/map, as taught by Coan, because Coan states that it would be desirable to make the cross connects is a communication system reconfigurable (C1:L46-56) and could do so with reasonable expectation of success because Coan, and Soumya show that artisans at the time of the invention were skilled in cross connects and connection maps and processing systems that detect and correct (See Coan C1:L12-29 and Soumiya Par [0006] to [0009]). 
d)	KSR: Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds: The proposed modification of Soumiya with the inventing capability discloses by Coan is supported by KSR ‘Rationale C.’ See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Soumiya shows the base system with failure detection and correction, for which the claimed invention can be seen as an improvement, i.e. the re-provisioning step (Discussion above). Coan shows a comparable system, i.e. a data communication system improved by sending configuration tables to the cross connects. Additionally, One skilled in the art could apply the improvement in the same way with predictable results, because Coan, and Soumya show that artisans at the time of the invention were skilled in cross connects and connection maps and processing systems that detect and correct failures, and Coan shows how to apply those connection maps (See Coan C1:L12-29 and Soumiya Par [0006] to [0009]).  
2.	Regarding claims 24, 25 and 29: Soumiya in view of Coan discloses the networking component of claim 23, wherein the health codes include representations of status, alarm, and defect and the network component is not part of the cross connect and the repairing element is distally located (See Soumiya Figure 2 above, where the control nodes CN 31-38, are separate from the optical cross connects 12, 14, 16, 17. See also Soumiya Par [0020] [0032] [0064] stating that the failure message indicates time passage, i.e. status, identifies a failure, i.e. is an alarm, and identifies a failure point, i.e. a defect.).   

B)	Claims 26-28 as understood by the Examiner are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soumiya et al. (US 2005/0122908) (hereafter Soumiya) in view of Coan et al. (US 5,093,824) and further in view of Eslambolchi et al. (US 7,362,712)
Regarding claim 26-28: Soumiya in view of Coan disclose, the networking component of claim 23 above receiving failure codes.  Soumiya in view of Coan inherently disclose applying a filter to the health codes to prevent erroneous health codes from causing undesired protection switches to occur wherein the filter is a persistent filter, performed by a count of consecutive frames (Inherent: As noted above, Soumiya shows a processing device receiving failure codes and thus is capable of filtering by any means). 
However if not inherent, Eslambolchi shows filtering the codes, presently based upon number of frames (See Eslambolchi C3:L10-33 and C47-67, filtering the alarms based upon time or by the number of duplicate alarms received, thus repeated frames).  
Therefore, if not inherent, it would have been obvious to a person of ordinary skill in the art at the time of the invention of Soumiya and Coan and filter, as taught by Eslambolchi. 
Teaching-Suggestion-Motivation - A person of ordinary skill in the art would have been motivated to use the connection filter, as taught by Eslambolchi, because Eslambolchi is discussing a similar system, i.e., a system for repairing failed communication connections and also discusses alarm outputs and the necessity of filtering, as discussed by Eslambolchi (C1:15-63).
KSR: Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds: The proposed modification of Soumiya and Coan with the inventing capability discloses by Eslambolchi is supported by KSR ‘Rationale C.’ See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Soumiya and Coan show the base system with failure detection and correction like the claimed invention, for which the claimed invention can be seen as an improvement.  Eslambolchi shows a comparable system, i.e. a data communication system SONET detecting failures via failure codes improved similar to the claimed invention by filtering the codes.  One skilled in the art could apply the filtering as discussed by Eslambolchi in base system in the same way as the base device with predictable results because at the time of the invention a PHOSITA had the skill set and the knowledge of the systems and are using a similar equipment (See Eslambolchi C1:L15-29 discussing that there were already federal agencies making standards on those system, thus very well known to skilled artesian.).   

XVII. Rejections – Double Patenting 
A)	Doctrine
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

B)	Claims 23 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over product claims 9, 11 and 22 of  U.S. Patent No. 7,512,060 ("060 Patent”).6  
1.	Regarding claim 23: Product claim 23 recites the structures of a “channel health code storage unit configure to . . .receive health codes . . .” and a “micro engine . . .to identify, based on the health codes a failed connection . . .and communicate an provisioning map . . .” covering in scope or reading upon product claims 9 and 22 that both recite the structures of “a preprocessing arrangement configured to receive health codes . . . ” a “processor configured to analyze the health codes” and a “transmitter configured to transmit the re-provisioning . . .” Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 22 of the 060 Patent read on or fully disclose each of the above identified elements of claims 23 of the instant application.
2.	Regarding claim 26: Product claims 26 depend from claim 23  and recites a “filter” that covers ins scope or reads upon claim 11 that depends from claim 9 of the 060 Patent. Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the 060 Patent read on or fully disclose each of the above identified elements of claims 26 of the instant application.

C)	Claims 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over product claims 23-29 of U.S. Patent No. RE47959 ("959 Patent”).  
1.	Regarding claim 23: Product claim 23 recites the structures of a “channel health code storage unit configure to . . .receive health codes . . .” and a “micro engine . . .to identify, based on the health codes a failed connection . . .and communicate an provisioning map . . .” covering in scope or reading upon product claim 23 of the 959 Patent also reciting the structures of “health code storage unit . . ” and “micro engine” performing the same or similar functions.   Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of the 060 Patent while potentially reciting other structures is cover in scope by claim 23 of the instant application.
2.	Regarding claims 24-29: Product claims 24-29 of this instant reissue application depend from claim 23. Product claims 24-29 of the 959 Patent recite structures present in product claims 24-29 of this instant reissue application.  Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because claims 24-29 of the 979 Patent read on or fully disclose each of the above elements of claims 24-29 of the instant application.

D)	Claims 23, 24, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over process claims 26, 30 and 31 of U.S. Patent No. RE45248 ("248 Patent”).  
1.	Regarding claims 23, 26 and 27: Product claim 27 of this instant reissue application, depends on base claims 26 which depends on base claim 23.  Product claim 27 when incorporated into its base claims recites structures having the functions present in the steps of claim 26 of the 248 Patent.  In other words, the functions recited in product claim 27, with 26 and 23 of this reissue application are nearly identical and thus cover in scope the steps of claim 26 of the 248 Patent.  Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 of the 248 Patent while being a process claim reads upon claim 27 of this instant reissue application.
2.	Regarding claims 23 and 24: Product claim 24 of this instant reissue application depend from base claim 23. Product claim 24 when incorporated into its base claim recites structures having the functions present in the steps of claim 31 and 30 of the 248 Patent.  In other words, the functions recited in product claim 24 with 23 of this instant reissue application are nearly identical and thus cover in scope the steps of claim 30 and 31 of the 248 Patent.  Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because claims 30 and 31 of the 248 Patent while being a process claim reads upon claims 23 and 24 of this instant reissue application.

XVIII. Conclusion
	Claims 23-29 are rejected under §§ 112 ¶ 1, and 112 ¶ 2. Claims 23-29 are rejected under 35 U.S.C. § 251 and under 35 U.S.C. §103.  Additionally claims 23-29 are rejected for double patenting. 
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIX. Contact Information 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees: 

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the Patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP § 2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        3 For Functional Phrase #2 the Examiner finds it unclear of which structural term, i.e. “micro engine” or “health code storage unit,” the function of Functional Phrase #2 is associated. For purposes of compact prosecution the Examiner will interpret the function as associated with the “micro engine.” See 112 ¶ 2 rejections below for further discussion. 
        4 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.
        5 The Examiner finds that this indefinite issue could be corrected via punctuation, such as a comma, to make it clear which structural term is associated with the function.  
        6 The Examiner notes that based upon the face of the 777 Patent, a patent term adjustment of 827 days is applicable.  Accordingly, approximately 3 years of term for the 777 Patent and consequently any reissue patent resulting from this instant reissue application.